[g201509081306171381076.jpg]

Exhibit 10.3

June 17, 2015

 

Nicholas Rubino

 

 

Dear Nick:

 

I am pleased to provide this letter confirming your offer of employment with
Vince, LLC (hereafter “Vince” or “the Company”), for the position of Senior Vice
President, General Counsel and Secretary, with an expected start date of TBD.
The terms of the employment offer are as follows:

 

Reporting Relationship and Primary Work Location

 

You will report to Vince’s Chief Executive Officer. You will be based in our New
York office and will travel to the Company’s LA office and other locations as
needed.

 

Base Salary and Incentive Bonus

 

Your annual base salary will be $400,000.  

 

You will be eligible to participate in the Company’s Annual Short-Term Incentive
Plan (“STI Plan”), for Fiscal Year 2015 (February 1 – January 31). The 2015
target bonus opportunity for your position under this plan is 60% of your annual
base salary, based upon annual performance targets established each fiscal year.
Your bonus will be prorated for your first year of employment based on your date
of hire. You will be eligible to participate in Short-Term and Long-Term
Incentive Plans consistent with similarly situated executives.  

 

Long-Term Incentive Awards

 

Subject to approval by the Vince Board of Directors, you will receive a new hire
equity grant in the form of stock options valued at $400,000 which is equivalent
to 100% of your base salary, vesting annually over a four year period. This
grant will be issued as soon as practicable after formal Board approval.

 

The official grant agreement, which will cover the vesting schedule, expiration
rules, and other terms and conditions, will be provided at the time the grant is
formally issued.  

 

You will also be eligible to participate in the ongoing annual Long-Term
Incentive Program consistent with similarly situated executives. The Company’s
Board of Directors will determine the target amount and terms (such as equity
mix and vesting schedule) of the annual awards each year, based upon the
Company’s performance as well as market conditions and other factors.

 

Benefits

 

You will be entitled to participate in and receive benefits under any existing
employee benefit plan or similar arrangement generally available for employees,
including medical, dental, and vision coverage, 401(k), disability and life
insurance. Medical, Dental and Vision coverage begin on the first day of
employment with Vince. You will automatically be enrolled in the company’s 401k
program on the first of the month following completion of 30 days of employment.
A summary of Vince’s current benefits is enclosed.  

 

You will accrue four (4) weeks of vacation per annum (pro-rated for the first
year of employment) as well as all Company paid holidays and personal days in
accordance with the Company’s standard vacation and holiday policies. Vacation
time is accrued at 6.15 hours per pay period. All vacation time to be earned
during the year is available to take as of January 1st each year even though you
actually earn it as the year proceeds.

 

--------------------------------------------------------------------------------

 

You are eligible to receive Vince’s executive discount of 75% off apparel
merchandise and 50% off licensed merchandise in retail stores and online,
beginning on your first day of employment.

 

In accordance with the Company’s clothing allowance policy, you will receive an
allowance in the amount of $6,000 per fiscal year (pro-rated for the first year
of employment) with a full allowance of an additional $6,000 as of February 1,
2016. Your allowance will be calculated based on 50% off the wholesale price of
each item of clothing. Please note that receiving a clothing allowance is
considered a taxable benefit and, as a result, the applicable income taxes
associated with receiving this benefit will be applied. The clothing allowance
policy, including the amount of the allowance, is subject to change with or
without notice.  

 

You may be requested, occasionally and for reasonable periods of time, to travel
for business purposes. All travel will be at the cost of the Company and will be
paid or reimbursed by the Company in accordance with the Company’s Travel &
Entertainment Policy as in effect.

 

Severance

 

If your employment is terminated by the Company without “cause” (as such term is
defined in the Company’s 2013 Omnibus Incentive Plan), then subject to the
execution of a satisfactory release by you, you will receive severance payments,
equivalent to your then current base rate of pay, for the next twelve (12)
months or until other employment is earlier secured. If you are, as of the
termination date, enrolled in the Company’s medical and dental plans, then you
will continue to receive medical and dental coverage in accordance with the
Company’s plans that are then in place until the end of the salary continuation
period or, at the Company’s option, coverage under another medical and/or dental
plan.

 

Restrictive Covenants

 

Notice Period Requirement. Should you voluntarily resign your employment, you
shall provide the Company with a sixty (60) day working notice period. During
this notice period, you agree to continue performing all of the functions and
responsibilities of your position, continue to give your full time and attention
to such responsibilities, and assist the Company in preparing for your
departure.

 

Non-Compete. During your employment and for a period of six (6) months
thereafter, you shall not directly or indirectly (i) source, manufacture,
produce, design, develop, promote, sell, license, distribute, or market anywhere
in the world (the “Territory”) any contemporary apparel, accessories or related
products that compete with the company’s products, on the same floor or near our
product in department stores, or comparable product in specialty stores
(“Competitive Products”) or (ii) own, manage, operate, be employed by,
participate in or have any interest in any other business or enterprise engaged
in the design, production, distribution or sale of Competitive Products anywhere
in the Territory; provided, however, that nothing herein shall prohibit you from
being a passive owner of not more than five percent (5%) of the outstanding
stock of any class of securities of a corporation or other entity engaged in
such business which is publicly traded, so long as you have no active
participation in the business of such corporation or other entity. This
paragraph will not apply and will not be enforced by the Company with respect to
post-termination activity by you that occurs in California or in any other state
in which this prohibition is not enforceable under applicable law.

 

Non-solicit, Non-interference. During your employment and for a period of twelve
(12) months thereafter you shall not, except in furtherance of your duties
during your employment with the Company, directly or indirectly, individually or
on behalf of any other person, firm, corporation or other entity, (A) solicit or
induce any employee, consultant, representative or agent of the Company or any
of its affiliates, to leave such employment or retention or to accept employment
with or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company or hire or retain any such employee,
consultant, representative or agent, or take any action to materially assist or
aid any other person, firm corporation or other entity in identifying, hiring or
soliciting any such employee, consultant, representative or agent, or (B)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company or any of its affiliates and their respective
customers, suppliers, vendors, joint ventures, distribution partners,
franchisees, licensors, licensees or any other business relation of the Company
or its affiliates. Any person described in subparagraph (A) above shall be
deemed covered by this paragraph while so employed or retained and for a period
of six (6) months thereafter, unless such person’s employment has been
terminated by the Company.

2

 

--------------------------------------------------------------------------------

 

 

Non-disparagement. During your period of employment and thereafter, you shall
not make any negative comments or otherwise disparage the Company or any of its
affiliates or any of the Company’s or its affiliates’ officers, directors,
employees, shareholders, agents, products or business, or take any action,
including making any public statements or publishing or participating in the
publication of any accounts or stories relating to any persons, entities,
products or businesses which negatively impacts or brings such person, entity,
product or business into public ridicule or disrepute except if testifying
truthfully under oath pursuant to subpoena or other legal process, in which
event you agree to provide the Company, as appropriate, with notice of subpoena
and opportunity to respond.

 

Compliance with Law

 

This letter is intended to comply with applicable law.  Without limiting the
foregoing, this letter is intended to comply with the requirements of section
409A of the Internal Revenue Code ("409A"), and, specifically, with the
separation pay and short term deferral exceptions of 409A.  Notwithstanding
anything in the letter to the contrary, separation pay may only be made upon a
"separation from service" under 409A and only in a manner permitted by
409A.  For purposes of 409A, the right to a series of installment payments under
this letter shall be treated as a right to a series of separate payments.  In no
event may you, directly or indirectly, designate the calendar year of a
payment.  All reimbursements and in-kind benefits provided in this letter shall
be made or provided in accordance with the requirements of 409A (including,
where applicable, the reimbursement rules set forth in the regulations issued
under 409A). If you are a "specified employee" of a publicly traded corporation
on your termination date (as determined by the Company in accordance with 409A),
to the extent required by 409A, separation pay due under this letter will be
delayed for a period of six (6) months. Any separation pay that is postponed
because of 409A will be paid to you (or, if you die, your beneficiary) within 30
days after the end of the six-month delay period.

 

 

Miscellaneous

 

Please be advised that this offer is contingent upon the favorable outcome of
background and reference checks. Please also be advised that your employment is
for an indefinite period and is terminable at the will of either the Company or
you, with or without cause at any time, subject only to such limitations as may
be imposed by law and/or the terms of this letter. This offer of employment is
contingent on you not being subject to any restrictive covenants which would
impact your ability to perform the services contemplated (or you having
delivered to us an effective waiver thereof). By signing below, you are
confirming to us that you are not presently subject to or otherwise bound by a
non-compete, confidentiality or other restriction with any person or company
with respect to any prior or existing employment, investment or other
relationship.

 

You will receive an orientation packet with employment paperwork and benefit
plan enrollment materials. Please review closely the Employment Eligibility
Verification requirements and list of acceptable documents on the Form I-9 and
bring with you the appropriate personal identification. One voided check will
also be required to set up your direct deposit account for payroll. Please bring
the entire packet and requested documentation to Human Resources on your first
day.  

 

I am excited about you joining our team and look forward to working with you.
Please sign a copy of this letter to acknowledge your agreement with its
conditions and return it via email to Melissa Wallace at mwallace@vince.com.

 

Sincerely,

 

 

/s/ Jill Granoff

Jill Granoff

Chief Executive Officer

 

 

/s/ Melissa Wallace

Melissa Wallace

SVP Human Resources

3

 

--------------------------------------------------------------------------------

 

 

 

 

 

Accepted:

 

 

/s/ Nicholas Rubino6/18/15

Nicholas RubinoDate

4

 